Appellant again contends that if guilty at all of any offense, then the State's testimony shows him to be guilty as a principal in the crime of theft and not as being a guilty receiver of stolen property, knowing the same to have been stolen.
It may be true that the State's witness Kellum does show that appellant told him that he had a certain described animal located at a certain place, which it was desired that Kellum catch and hold for appellant, and that Kellum was to receive $2.00 for his services in penning such animal, Kellum testifying that he believed this animal to have been the property of appellant. At that point in the testimony, the indictment contained two active counts therein, one for the theft of the animal by appellant, and one for its receipt and concealment from Kellum, knowing the same to have been stolen. Appellant, however, later took the witness stand in his own behalf, and by his testimony *Page 212 
makes himself the receiver of such property, denying any knowledge of its stolen character; however, Mr. Hunter's testimony concerning the knowledge upon appellant's part that this animal so received from Kellum was the property of Hunter, and had actually been seen by appellant in Hunter's possession only a few days prior to the receipt of the animal from Kellum, — these facts, taken together, doubtless had some weight in deciding the trial court to submit to the jury, not the charge of theft but only the charge relative to receiving and concealing the property thus stolen by Kellum. The jury may have and doubtless did take a portion of the appellant's own testimony and combined same with Hunter's and discarded a portion of Kellum's rather ambiguous statements which, had they credited in their entirety, might have resulted in a belief that appellant was the one who stole the animal.
Appellant's knowledge of the stolen character of the animal was denied by him, although he admitted its receipt. The careful trial court in his charge told the jury that they could not convict appellant unless they believed beyond a reasonable doubt that Kellum stole the animal, and that appellant knew such fact at the time he received and concealed the same, and if they had a reasonable doubt relative thereto they should acquit the appellant. We think this was a fair presentation of the presented defense.
We see no reason to recede from our views expressed in the original opinion, and the motion will therefore be overruled.